Citation Nr: 0109703	
Decision Date: 04/02/01    Archive Date: 04/11/01

DOCKET NO.  98-17 220	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for psychiatric disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel






INTRODUCTION

The veteran served on active duty from June 4, 1964 to July 
21, 1964.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision by the Detroit, Michigan, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA) which, inter alia, denied the veteran's claim for 
service connection for an acquired psychiatric disability.


REMAND

During the pendency of the appellant's appeal for service 
connection for a psychiatric disability the Veterans Claims 
Assistance Act of 2000 became effective.  This liberalizing 
law is applicable to the appellant's claim.  See Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991).  It essentially 
eliminates the requirement that a claimant submit evidence of 
a well-grounded claim, and provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  It also includes new 
notification provisions.  Specifically, it requires VA to 
notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant of which portion, if any, of 
the evidence is to be provided by the claimant and which 
part, if any, VA will attempt to obtain on behalf of the 
claimant.  

The report of a March 1996 VA psychiatric examination shows 
that the veteran related a history of recurrent nightmares 
with paranoid ideation and somnambulism during his brief 
period of active duty.  The VA examiner diagnosed dream 
anxiety disorder, but did not provide an opinion concerning 
its etiology.  Moreover, it was not until several months 
after the examination that the veteran's service medical 
records were obtained and associated with his claims file.  
These included the veteran's medical history reports and an 
outpatient treatment report, dated in July 1964, showing a 
history of sleepwalking and nightmares.  On his medical 
history report at the time of his entry into service, he 
reported having a history of sleepwalking and frequent or 
terrifying nightmares.  


The file contains VA medical records dated from 1996 to 1998, 
which include outpatient reports showing psychiatric 
counseling and treatment of the veteran and dispensation of 
psychotropic medication.  A report of telephone contact, 
however, indicates that there may be additional VA records 
pertinent to his claim, which have not been associated with 
the file.  Specifically, the contact report shows that the 
veteran had requested an extension of time for his appeal so 
that the RO could obtain a copy of a report of treatment 
received at the Grand Rapids, Michigan, VA outpatient clinic 
in January 2000. 

In light of these circumstances, the case is REMANDED to the 
RO for the following actions:

1.  The RO should request the veteran to 
provide the names, addresses and 
approximate dates of treatment or 
evaluation for any health care providers 
who may possess additional records 
pertinent to his psychiatric disability 
claim.  After obtaining any necessary 
authorization from the veteran, the RO 
should attempt to obtain a copy of all 
indicated records not already associated 
with the claims folder.  These should 
include, but not be limited to, those 
records of VA treatment reportedly 
received by the veteran at the Grand 
Rapids, Michigan, VA outpatient clinic in 
January 2000.

2.  If the RO is unsuccessful in 
obtaining any records identified by the 
veteran, it should so inform the veteran 
and his representative, and request them 
to provide a copy of such records.  

3.  The RO should request the veteran to 
obtain and submit statements supportive 
of his claim from the persons whom he has 
identified as witnesses to his 
psychiatric problems during military 
service. 

4.  Then, the veteran should be provided 
a VA examination by a psychiatrist to 
determine the etiology of any currently 
present psychiatric disability.  Any 
indicated studies should be performed, 
and the claims folder must be made 
available to and reviewed by the 
examiner.  Based upon the examination 
results and a review of the claims 
folder, the examiner should provide an 
opinion with respect to any currently 
present psychiatric disability as to 
whether it is at least as likely as not 
that the disability was present during 
the veteran's military service and if so 
whether it clearly and unmistakably 
existed prior to the veteran's military 
service.  With respect to any psychiatric 
disability which the examiner believes 
existed prior to the veteran's military 
service, the examiner should provide an 
opinion as to whether it is at least as 
likely as not that the disability 
chronically increased in severity during 
the veteran's military service and, if so 
whether the service increase was clearly 
and unmistakably due to natural progress.  
With respect to any currently present 
psychiatric disability which the examiner 
believes was not present during the 
veteran's military service, the examiner 
should provide an opinion as to whether 
it is at least as likely as not that the 
disability was caused by the veteran's 
military service.  The rationale for all 
opinions expressed must be provided.

5.  Thereafter, the RO should review the 
claims file and ensure that the above 
development has been conducted and 
completed in full.  The RO should then 
undertake any other action required to 
comply with the notice and duty to assist 
provisions of the Veterans Claims 
Assistance Act of 2000.

6.  Then, the RO should readjudicate the 
issue of entitlement to service 
connection for psychiatric disability.  
If the benefit sought on appeal is not 
granted to the appellant's satisfaction, 
the RO should issue a supplemental 
statement of the case to the appellant 
and his representative.  The veteran and 
his representative should be afforded an 
appropriate opportunity to respond.  

Thereafter, the case should be returned to the Board for 
further appellate action, if otherwise in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.  The appellant need take no action until 
otherwise notified by the RO.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 
4658 (1994), 38 U.S.C.A. § 5101 (West Supp. 2000) (Historical 
and Statutory Notes).  In addition, VBA's Adjudication 
Procedure Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.	



		
	Shane A. Durkin
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


